      Case 1:19-cv-05960-NRB Document 87 Filed 10/05/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
BARBARA STEWART,

                Plaintiff,

          - against -
                                                      MEMORANDUM AND
MICHELE STEWART,                                          ORDER

               Defendant.                           19 Civ. 5960 (NRB)
-------------------------------------X
MICHELE STEWART,

                Counterclaim Plaintiff,

          - against -

BARBARA STEWART,

               Counterclaim Defendant.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

    This Memorandum and Order addresses defendant’s assertion of

attorney-client privilege as a basis to withhold the document

Bates-stamped Bouman 0211 from disclosure. Bouman 0211 is an email

dated April 1, 2010 from John Iglehart, an attorney, to defendant.

In her privilege log of February 6, 2020, defendant described the

document as a “[c]onfidential communication providing legal advice

regarding corporate and litigation matters.”       The issue before the

Court arises because Mr. Iglehart had earlier represented the

plaintiff before he undertook the representation of the defendant.




                                   1
         Case 1:19-cv-05960-NRB Document 87 Filed 10/05/20 Page 2 of 3



        As   defendant     recognizes,   an        attorney   “who   has   formerly

represented a client in a matter shall not thereafter represent

another person in the same or a substantially related matter in

which    that    person’s    interests       are    materially   adverse    to   the

interests of the former client unless the former client gives

informed consent, confirmed in writing.”                 N.Y.R. Prof’l Conduct,

r. 1.9(a); see also N.Y.R. Prof’l Conduct r. 1.9 cmt. 1 (“After

termination of a client-lawyer relationship, a lawyer has certain

continuing duties with respect to confidentiality and conflicts of

interest…”).         Defendant does not seriously dispute that on its

face Bouman 0211 reflects legal advice on a substantially related

matter to defendant that is adverse to the interests of the former

client, Barbara Stewart, the plaintiff herein.                       The defendant

acknowledges that when such a conflict arises the attorney is

subject to disqualification.             But here, Mr. Iglehart did not

disqualify himself. Nor does the defendant claim that Mr. Iglehart

obtained plaintiff Barbara Stewart’s informed consent to represent

defendant       on    an   adverse   matter.           N.Y.R.    Prof’l    Conduct,

r. 1.9(a).


        Nevertheless, defendant maintains that she should be able to

maintain privilege—even to the detriment of the former client—over

a communication that would never have occurred had Mr. Iglehart

raised the issue of disqualification.                Defendant has submitted no



                                         2
         Case 1:19-cv-05960-NRB Document 87 Filed 10/05/20 Page 3 of 3



authority to support that position.          We see no principled reason

that the first client to whom the duty of loyalty is owed should

be disadvantaged because of an attorney’s failure to conform his

conduct to his ethical obligations.          Additional support for this

conclusion is found in the fact that defendant was fully aware of

counsel's prior representation of plaintiff and the conflict could

not have been clearer.


    Accordingly, the assertion of privilege for Bouman 0211 is

rejected     and   the   document   should   be   disclosed   to   plaintiff

forthwith.

     SO ORDERED.

Dated:       New York, New York
             October 5, 2020

                                          ____________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      3
